                                                           Case 2:19-cv-00856-GMN-DJA Document 70 Filed 08/26/19 Page 1 of 7



                                                       1       Alex L. Fugazzi (Nevada Bar No. 9022)
                                                               Michael Paretti (Nevada Bar No. 13926)
                                                       2       SNELL & WILMER L.L.P.
                                                               3883 Howard Hughes Parkway, Suite 1100
                                                       3       Las Vegas, Nevada 89169
                                                               Telephone: 702.784.5200
                                                       4       Facsimile: 702.784.5252
                                                               afugazzi@swlaw.com
                                                       5       mparetti@swlaw.com
                                                       6
                                                               Attorneys for Defendant
                                                       7       Shannon Pierce
                                                       8                                 UNITED STATES DISTRICT COURT
                                                       9                                            DISTRICT OF NEVADA
                                                      10
                                                               LATONIA SMITH,                                    Case No.:   2:19-cv-00856-GMN-DJA
                                                      11
                                                                                    Plaintiff(s),
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                             -vs-                                DEFENDANT SHANNON PIERCE’S
Snell & Wilmer




                                                      13                                                         RESPONSE TO PLAINTIFF’S
                    Las Vegas, Nevada 89169




                                                               CAESARS ENTERTAINMENT                             REQUEST FOR SANCTIONS
                         LAW OFFICES

                          702.784.5200




                                                      14       CORPORATION, a Delaware corporation;
                               L.L.P.




                                                               PHWLV, LLC d/b/a PLANET
                                                      15       HOLLYWOOD RESORT AND CASINO, a
                                                               Nevada limited liability company;
                                                      16       SHANNON PIERCE; ETHAN THOMAS,
                                                      17                            Defendant(s).
                                                      18

                                                      19
                                                      20

                                                      21            Defendant Shannon Pierce (“Ms. Pierce”), by and through her counsel of record, Snell &
                                                      22   Wilmer L.L.P., hereby submits this Response to Plaintiff Latonia Smith’s (“Ms. Smith”) Request
                                                      23   for Sanctions [ECF No. 58]. 1
                                                      24

                                                      25
                                                           1
                                                      26     Ms. Smith filed an omnibus “Opposition to Shannon Pierce’s Special Motion to Dismiss, Motion
                                                           to Dismiss, and Request for Judicial Notice; [and] Plaintiff’s Cross-Motion for Leave to Amend
                                                      27   Complaint; and Request for Sanctions.” ECF Nos. 55-58. Ms. Pierce only responds to Ms. Smith’s
                                                           Motion for Sanctions in the instant brief. Ms. Pierce previously filed a consolidated Reply in
                                                      28   support of her Motions to Dismiss and Request for Judicial Notice [ECF No. 63], as well as a
                                                           Response to Ms. Smith’s Cross-Motion for Leave to Amend [ECF No. 64].

                                                                                                           -1-
                                                           Case 2:19-cv-00856-GMN-DJA Document 70 Filed 08/26/19 Page 2 of 7



                                                       1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                       2   I.     INTRODUCTION AND BACKGROUND
                                                       3          Ms. Smith requests that the Court impose an undisclosed “sanction” upon Ms. Pierce for
                                                       4   attaching to her Request for Judicial Notice a redacted document that sat publicly filed by or on
                                                       5   behalf of Ms. Smith’s mother for months and in unredacted form in the Eighth Judicial District
                                                       6   Court. The medical records at issue were initially publicly filed by or on behalf of Ms. Smith’s
                                                       7   mother in her state court litigation against Ms. Pierce’s clients, Caesars Entertainment Corporation
                                                       8   and PHWLV, LLC in Eighth Judicial District Court Case No. A-18-784032-C (the “Peruzar
                                                       9   Litigation”).
                                                      10          The medical records were in the public domain for months through no fault of Ms. Pierce.
                                                      11   See Declaration of Shannon Pierce (“Pierce Decl.”), attached as Exhibit A, at ¶¶ 2-5. On January
                                                      12   30, 2019, a Motion for Summary Judgment, or in the Alternative, Summary Adjudication of the
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Issues was filed on behalf of Ms. Smith’s mother, Annecer Peruzar, in the Peruzar Litigation and
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   attached the medical records as Exhibit 2. Pierce Decl., Ex. A, at ¶ 2; see also January 30, 2019
                               L.L.P.




                                                      15   Motion for Summary Judgment, attached as Exhibit B, at 4:7 (referencing Exhibit 2 as Latonia
                                                      16   Smith’s Medical Record); 24:9-10 (citing to Exhibit 2).2 Ms. Pierce alerted Ms. Smith’s mother
                                                      17   (through her then-counsel, Brandon Trout) as to the publicly filed nature of the medical records,
                                                      18   but Ms. Smith’s mother took no action. Pierce Decl., Ex. A, at ¶ 3.
                                                      19          After Ms. Pierce provided this notice to Ms. Smith’s mother’s counsel, the medical records
                                                      20   were once again publicly filed in the Peruzar Litigation by or on behalf of Ms. Smith’s mother.
                                                      21   Pierce Decl., Ex. A, at ¶ 4; see also Plaintiff Annecer Peruzar’s March 16, 2019 Motion for
                                                      22   Summary Judgment; in the Alternative Partial Summary Adjudication of the Issues, attached as
                                                      23   Exhibit C, at 4:7 (referencing Exhibit 2 as Latonia Smith’s Medical Record); 27:11-13 (citing to
                                                      24

                                                      25

                                                      26
                                                           2
                                                             Due to Ms. Smith’s Motion for Sanctions, Ms. Pierce submits the attached filing without exhibits
                                                      27   (notably, without the medical records). However, it is clear from the face of the Motion for
                                                           Summary Judgment that Ms. Smith’s mother both attached and referenced the subject medical
                                                      28   records. Ms. Pierce will submit a full copy of the Motion for Summary Judgment, including the
                                                           attached medical records, for in camera review upon the Court’s request.

                                                                                                          -2-
                                                           Case 2:19-cv-00856-GMN-DJA Document 70 Filed 08/26/19 Page 3 of 7



                                                       1   Exhibit 2).3 Both of these filings, including the unredacted medical records, remained publicly
                                                       2   accessible for months. Pierce Decl., Ex. A, at ¶ 5. Ms. Smith’s mother subsequently noticed and
                                                       3   deposed her former counsel, Brandon Trout, in the Peruzar Litigation. See Pierce Decl., Ex. A, at ¶
                                                       4   6; see also August 2, 2019 Deposition Transcript of Brandon Trout, attached as Exhibit D. Mr.
                                                       5   Trout testified that he was told that it was actually Ms. Smith who drafted the two Motions for
                                                       6   Summary Judgment on behalf of her mother. Ex. D at 62:6-12 (testifying that Ms. Smith “stated
                                                       7   that she had aided in preparing a motion for summary judgment in this [the Peruzar] case.”), 62:13-
                                                       8   24 (testifying that “I believe that in essence [Ms. Smith] drafted the motion for summary
                                                       9   judgment.”). Accordingly, it appears that it was Ms. Smith who placed her own medical records in
                                                      10   the public record. Id.
                                                      11          On April 22, 2019, Ms. Pierce, as counsel for Caesars and PHWLV, moved for a protective
                                                      12   order in the Peruzar Litigation. Pierce Decl., Ex. A, at ¶ 7. Before using the documents as an exhibit,
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Ms. Pierce took a precaution that Ms. Smith and/or her mother had not— Ms. Pierce redacted Ms.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   Smith’s social security number from the version of the medical records that Ms. Pierce attached as
                               L.L.P.




                                                      15   an exhibit to the Motion for Protective Order. Pierce Decl., Ex. A, at ¶ 8. The Request for Judicial
                                                      16   Notice in this case contained the Motion for Protective Order as-filed, which attached the redacted
                                                      17   medical records. Accordingly, Ms. Smith’s medical records were not used or disclosed in any
                                                      18   improper manner.
                                                      19          Moreover, when Ms. Smith requested to seal the medical records, Ms. Pierce did not oppose
                                                      20   the Motion. Ms. Pierce’s non-opposition, in part, led to the Court granting Ms. Smith’s Motion to
                                                      21   Seal in part and sealing the subject medical records.4 Indeed, such records have since been sealed
                                                      22   and are inaccessible to the public in this case. See ECF No. 41. For each of these reasons, Ms.
                                                      23   Smith’s request for sanctions is misguided and the Court should deny it in its entirety.
                                                      24

                                                      25

                                                      26
                                                           3
                                                             Ms. Pierce likewise does not attach the exhibits to Ms. Smith’s mother’s March 16, 2019 Motion
                                                      27   for Summary Judgment. See fn. 2. Ms. Pierce can submit a full copy of the Motion for Summary
                                                           Judgment, including the attached medical records, for in camera review upon the Court’s request.
                                                           4
                                                      28     The Court denied Ms. Smith’s Motion to Seal to the extent that Ms. Smith requested that the medical
                                                           records be excluded from the litigation or stricken from the record. ECF No. 41 at 2:7-8.

                                                                                                            -3-
                                                           Case 2:19-cv-00856-GMN-DJA Document 70 Filed 08/26/19 Page 4 of 7



                                                       1   II.    ARGUMENT
                                                       2          As a threshold matter, Ms. Pierce did not improperly attach Ms. Smith’s medical records to
                                                       3   the Motion for Protective Order in the Peruzar Litigation (which was subsequently attached to the
                                                       4   Request for Judicial Notice in this action), because Ms. Smith and/or her mother had already placed
                                                       5   those medical records in the public domain.
                                                       6          Moreover, while Ms. Smith’s Motion for Sanctions is devoid of any legal analysis, Ms.
                                                       7   Smith cites to Young v. Ninth Jud. Dist. Ct., In and For County of Douglas, for the proposition that
                                                       8   the Court has inherent authority to sanction attorneys for ethical misconduct. 818 P.2d 844, 849
                                                       9   (Nev. 1991). In Young, the Nevada Supreme Court upheld the district court’s $250 sanction against
                                                      10   counsel for the filing of a pretrial motion to strike the State’s request for the death penalty in a
                                                      11   murder trial based on arguments that the State sought the death penalty for political reasons. Id.
                                                      12   The trial court ordered the sanctions after determining that no evidence supported the motion to
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   strike. Id. And while Ms. Pierce and undersigned counsel acknowledge that the Court has the
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   inherent authority to sanction attorneys, here, there has been no misconduct and the record does not
                               L.L.P.




                                                      15   contain any action by Ms. Pierce warranting sanctions.
                                                      16          The District of Nevada Court’s decision in Adele v. Dunn is instructive. 2:12-CV-00597
                                                      17   LDG, 2013 WL 593291 (D. Nev. Feb. 14, 2013). There, the plaintiff moved for an Order to Show
                                                      18   Cause why the defendants had attached unredacted medical records as exhibits to their motion to
                                                      19   extend discovery deadlines in direct contravention of a prior court order that required redacting
                                                      20   personal information such as plaintiff’s social security number. Id. at *5. Despite finding that the
                                                      21   disclosure of unredacted medical records occurred, the court declined to impose sanctions on
                                                      22   defense counsel, finding that defense counsel understood his obligations and took appropriate steps
                                                      23   to insure improper disclosure did not occur in the future. Id.
                                                      24          Unlike Adele, where the plaintiff’s unredacted medical records were disclosed in violation
                                                      25   of a prior court order, Ms. Pierce appropriately redacted Ms. Smith’s medical records 5 before
                                                      26   attaching them to the Motion for Protective Order in the Peruzar Litigation. Undersigned counsel
                                                      27
                                                           5
                                                             As discussed above, Ms. Pierce appropriately redacted Ms. Smith’s social security number in the
                                                      28   Peruzar Litigation. See SRCR 3. Ms. Pierce did not make additional redactions since Ms. Smith
                                                           and/or her mother publicly filed the records and left them in the public domain for months.

                                                                                                           -4-
                                                           Case 2:19-cv-00856-GMN-DJA Document 70 Filed 08/26/19 Page 5 of 7



                                                       1   then attached the Motion for Protective Order as-filed (which included the redacted medical
                                                       2   records) to the Request for Judicial Notice in this case.6 Furthermore, Ms. Smith’s medical records
                                                       3   remained in the public domain due to her mother’s and/or Ms. Smith’s prior disclosure of them.
                                                       4   Ms. Pierce also appropriately responded after Ms. Smith objected to disclosure of her medical
                                                       5   records in this case by not opposing that motion. Here, Ms. Pierce has taken no action that would
                                                       6   warrant sanctions. Rather, her actions have been professional and consistent with her ethical
                                                       7   obligations.
                                                       8   III.     CONCLUSION
                                                       9            For each of these reasons, the Court should deny Ms. Smith’s Motion for Sanctions in its
                                                      10   entirety.
                                                      11

                                                      12       Dated: August 26, 2019.              SNELL & WILMER L.L.P.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                                            By:
                               L.L.P.




                                                                                                    Alex L. Fugazzi (NV Bar No. 9022)
                                                      15                                            Michael Paretti (NV Bar No. 13926)
                                                                                                    3883 Howard Hughes Parkway, Suite 1100
                                                      16                                            Las Vegas, Nevada 89169
                                                                                                    Attorneys for Defendant Shannon Pierce
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                           6
                                                      28     See FRCP 5.2(b)(3) (the redaction requirement does not apply to the official record of a state-
                                                           court proceeding).

                                                                                                          -5-
                                                           Case 2:19-cv-00856-GMN-DJA Document 70 Filed 08/26/19 Page 6 of 7



                                                       1                                    CERTIFICATE OF SERVICE
                                                       2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing DEFENDANT SHANNON PIERCE’S RESPONSE TO

                                                       5   PLAINTIFF’S REQUEST FOR SANCTIONS by method indicated below:

                                                       6       BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                             number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                       7           A printed transmission record is attached to the file copy of this document(s).
                                                       8
                                                             BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                               postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                       9           as set forth below.
                                                      10                  Latonia Smith (in Pro Per)
                                                                          9748 Canyon Landing Ave.
                                                      11                  Las Vegas, NV 89166
                                                                          Tel:     (702) 521-3522
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                             BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                               delivery service company for delivery to the addressee(s) on the next business day.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                             BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                               messenger service with which this firm maintains an account, of the document(s) listed
                               L.L.P.




                                                      15           above to the person(s) at the address(es) set forth below.

                                                      16     BY  ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                               electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      17
                                                             BY   EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                               the individual(s) listed below.
                                                      18
                                                            Riley Clayton, Esq.
                                                      19    HALL JAFFE & CLAYTON, LLP
                                                            7425 Peak Drive
                                                      20    Las Vegas, NV 89128
                                                            Telephone: 702.316.4111
                                                      21    Facsimile: 702.316.4114
                                                            rclayton@lawhjc.com
                                                      22
                                                            Attorneys for Defendant Caesars Entertainment
                                                      23
                                                            Corporation, PHWLV, LLC dba Planet
                                                      24    Hollywood Resort & Casino, and Ethan
                                                            Thomas
                                                      25
                                                           DATED this 26th day of August, 2019.
                                                      26
                                                                                                         An employee of SNELL & WILMER L.L.P.
                                                      27

                                                      28

                                                                                                           -6-
                                                           Case 2:19-cv-00856-GMN-DJA Document 70 Filed 08/26/19 Page 7 of 7



                                                       1                                       INDEX OF EXHIBITS
                                                       2    Exhibit No.     Description                                              No. of Pages
                                                            A               Declaration of Shannon Pierce                            2
                                                       3
                                                            B               January 30, 2019 Motion for Summary Judgment             26
                                                       4    C               March 16, 2019 Motion for Summary Judgment; in the       32
                                                                            Alternative Partial Summary Adjudication of the Issues
                                                       5    D               August 2, 2019 Deposition Transcript of Brandon Trout    9
                                                       6   4851-2855-4912

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -7-
